Title: To Thomas Jefferson from Thomas Jefferson Randolph, [ca. 26 February 1802]
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


          
            My Dear Grand Papa
            [ca. 26 Feb. 1802]
          
          I hope you are well, it gives me great pleasure to be able to write to you I have been through my latin grammar twice and mamma thinks that I improved in my reading. I am not going to school now but cousin Beverly and my self are going to a latin school in the spring adieu my dear Grand Papa I want to see you very much indeed believe me your affectionate Grandson
          
            Thomas J R
          
        